United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                           July 16, 2003

                                              Before

                              Hon. KENNETH F. RIPPLE, Circuit Judge

                              Hon. DIANE P. WOOD, Circuit Judge

                              Hon. TERENCE T. EVANS, Circuit Judge

Nos. 02-1662 & 02-1949

UNITED STATES OF AMERICA,                              Appeal from the United States
                  Plaintiff-Appellee,                  District Court for the
                                                       Northern District of Illinois,
       v.                                              Eastern Division.

MICHAEL BERKLEY and                                    No. 00 CR 31
VAL JEAN HILLMAN,
              Defendants-Appellants.                   Charles R. Norgle, Sr., Judge.


                                        ON REHEARING

Michael Berkley’s motion to correct our opinion of June 20, 2003, is GRANTED. Accordingly, the
fourth paragraph of the opinion is amended to read:

                Hillman and Michael Berkley, a loan processor for UMG, were charged along
       with six others in a seven-count indictment. After their six cohorts pleaded guilty,
       Hillman and Berkley went to trial. A jury found Hillman guilty on three counts of
       wire fraud affecting a financial institution in violation of 18 U.S.C. §§ 2 and 1343.
       The jury also found Berkley guilty on one of two similar counts. The district court
       sentenced both men to 27 months imprisonment and ordered them to pay hundreds
       of thousands of dollars in restitution. Hillman and Berkley appeal their convictions,
       essentially challenging the sufficiency of the evidence. Because Hillman failed to
       lodge a motion for a judgment of acquittal at the close of all the evidence or within
       7 days after the adverse verdict, he must show plain error to prevail. See United
       States v. Taylor, 226 F.3d 593, 596 (7th Cir. 2000). Therefore, we will reverse his
       conviction only if we find a manifest miscarriage of justice. Berkley’s conviction is
       subject to the usual standard of review. We will reverse his conviction only if “the
       record contains no evidence, regardless of how it is weighed, upon which a rational
       trier of fact could find guilt beyond a reasonable doubt.” United States v. Starks, 309
       F.3d 1017, 1021 (7th Cir. 2002).

With the granting of this motion, the petition for rehearing is DENIED.